ATTORNEY GRIEVANCE COMMISSION * IN THE
   OF MARYLAND
                                 COURT OF APPEALS

                                                 •      OF MARYLAND
         Petitioner                                     Misc. Docket AG
V.
                                                 •      No. 35
TAKISHA BROWN,
a/k/a TAKISHA VERA BROWN                         •      September Term, 2015

        Respondent

                                * * * * * * * * * * * * * * *   **********
                                               ORDER

         This matter, having come before the Court upon the filing of a Petition for Disciplinary or

Remedial Action and request for interim suspension pursuant to Maryland Rule 16-773(d), with

attached true test copy of the Opinion of the District of Columbia Court of Appeals disbarring

Respondent dated April 2, 2015, and it appearing that Takisha Brown (a/k/a/ Takisha Vera

Brown), is also a member of the Bar of this Court; it is this 31st day of August

2015,

         ORDERED by the Court of Appeals of Maryland that Respondent, Takisha Brown (a/lc/a/

Takisha Vera Brown), be, and she is hereby, indefinitely suspended, effective immediately, from

the further practice of law in the State of Maryland, pending further order of this Court, pursuant

to Maryland Rule 16-773(d); and it is further,

         ORDERED that the Clerk of this Court shall strike the name Takisha Brown (a/k/a/

Takisha Vera Brown) from the register of attorneys, and pursuant to Maryland Rule 16-760(e),

shall certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial

tribunals in the State.

                                                          /s/ Lynne A..Battaglia
                                                        Senior Judge